Per Curiam.
The crucial (factual) questions were for determination by the jury. We find nothing sufficient to indicate the jury failed to understand and apply the pertinent principles of law.
We have considered each of plaintiff’s thirty-eight assignments of error. Conceding technical error in certain respects, a careful review *228of the evidence amd icbiatnge leaves tlhe impression, .tibere wats no: error isufficienf to 'amount to a denial .of a substantial right or to. oonstitute ■a sound basils for lawardáng a new trial.
No error.